Citation Nr: 0116962	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1991 to August 
1997.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Hospital and Regional Office Center 
(RO) in Sioux Falls, South Dakota.  When this case was before 
the Board in May 2000, the Board found the veteran's claim to 
be well grounded and remanded the claim for further 
development.  Thereafter, the RO complied with the Board's 
remand instructions and then continued its denial of the 
veteran's claim.  It returned the case to the Board in May 
2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Chronic cervical strain was not present in service and is 
not etiologically related to service.


CONCLUSION OF LAW

Cervical strain was not incurred in or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.655 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his claim for service connection for the 
disability at issue in December 1997.  

Service medical records show no evidence of cervical spine 
disability was found on the enlistment examination.  An April 
1996 treatment record indicates that the veteran was seen for 
pain in the upper back and right shoulder.  He reported that 
he had been hit with a hockey stick during a roller hockey 
game.  The diagnosis was muscle strain, right clavicle.  
Limited duty was ordered for three days.  Service medical 
records are otherwise negative for any pertinent diagnosis, 
complaint or abnormal finding.  No evidence of cervical spine 
disability was found on the veteran's examination for 
discharge.

A VA examination was conducted in December 1997.  With 
respect to his upper back pain, the veteran gave a history of 
having wrestled during high school.  He reported that he had 
sprained his neck, which caused spasms that were treated with 
physical therapy.  He also stated that he had strained his 
cervical spine musculature while lifting weights in service.  
He denied problems with radiculopathy-like symptoms, as well 
as any significant muscle spasms since his military service.  
On physical examination, the examiner found normal cervical 
curvature, with no tenderness over the dorsal spinous 
processes.  The ranges of motions of the veteran's cervical 
spine were forward to 60 and 70 degrees, backward to 70 
degrees, lateral right to 54 degrees, lateral left to 56 
degrees, rotation right to 70 degrees, and rotation left to 
70 degrees.  Cervical spine films were normal.

The veteran was afforded another VA examination in February 
1999.  The veteran again reported that he had sustained a 
cervical spine injury while wrestling during high school.  He 
denied any active problems and indicated that he had not had 
symptoms related to his cervical spine since early 1997.  The 
examiner noted that the veteran's service medical records 
revealed treatment for a sore neck.  On physical examination, 
no tenderness in the muscle groups of the cervical spine was 
found.  The muscle groups were symmetric.  No audible or 
palpable grinding was identified.  Diagnosis was cervical 
spine strain, chronic, with first episodes occurring prior to 
entry into military service.  The examiner noted that similar 
symptoms developed during service, but that overall, the 
condition was not worsened by active military service and had 
remained asymptomatic since 1997.

The veteran pursued his appeal.  The Board determined that 
the report of the examination of February 1999 was 
insufficient for adjudication purposes because the examiner 
had failed to properly support his diagnosis or opinion and 
did not express an opinion as to whether the cervical strain 
clearly and unmistakably existed prior to service.  It 
remanded the case to the RO in May 2000.  The RO was directed 
to obtain information from the veteran pertaining to 
treatment for his cervical spine complaints prior and 
subsequent to service, so that further records could be 
obtained.  The Board also directed that another VA 
examination be conducted.  

Pursuant to the Board's remand, the RO corresponded with the 
veteran and requested information concerning VA and non-VA 
care he had received for his claimed cervical spine 
condition.  To date, no response has been received from the 
veteran.  The RO also scheduled a VA examination.  The record 
shows that the veteran canceled this appointment because he 
could not get time off from school to attend.  The record 
also shows that the veteran was provided with alternate 
dates, but would commit to none of them, stating that "he 
probably will not get anywhere with this claim" and that 
"he might as well forget about it."  The record 
demonstrates that the RO has had no further contact from the 
veteran concerning his claim.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304.

The Board notes that during the pendency of the veteran's 
appeal but after the RO's most recent consideration of the 
veteran's claim, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-12 
(1991).  The Act essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to the claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for cervical spine strain.  The RO afforded the 
veteran two medical examinations.  The RO also requested the 
veteran to provide additional information necessary to obtain 
any outstanding medical evidence which might substantiate the 
veteran's claim, and attempted to schedule the veteran for 
another examination.  However, as discussed above, the 
veteran failed to provide the requested information or 
cooperate with the scheduling of a VA examination.  The 
veteran has not identified and the Board is not aware of any 
additional, available evidence or information which could be 
obtained to support the veteran's claim.  Therefore, there is 
no additional action to be undertaken to comply with the 
VCAA, and there is no prejudice to the veteran as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider it in light of the VCAA.

As noted above, the Board determined that the most recent VA 
examination was inadequate for adjudication purposes.  The 
Board recognizes that VA's duty to assist includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that "the duty 
to assist is not always a one-way street," and that, if the 
veteran wishes help, he cannot passively wait for it in the 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  In the present case, 
the RO did request additional information from the veteran 
concerning his cervical spine disorder.  However, the veteran 
has failed to respond to that request.  

The record further demonstrates that the veteran was 
appraised of the date and time for his VA examination.  38 
C.F.R. § 3.655(b) (2000) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, an 
original claim for compensation shall be rated on the 
evidence of record.  The claims folder contains a record of a 
telephone call from the veteran canceling his November 2000 
VA examination.  When given several alternate dates, he 
indicated that his schedule could not accommodate them, and 
stated that he would probably not get anywhere with the claim 
so "he might as well forget it."  To date, there is no 
indication that the veteran has attempted to reschedule his 
examination.  Therefore, based on the provisions of Section 
3.655, the Board will render a decision on this appeal based 
upon the evidence of record.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)).  Here, the rule regarding benefit of 
reasonable doubt does not apply because the preponderance of 
evidence is unfavorable to the claim.

In considering this case on the merits, the Board finds that 
service connection for cervical spine strain is not 
warranted.  In this regard the Board notes that neither 
cervical strain nor any other chronic cervical spine disorder 
was diagnosed during service and that no cervical spine 
disorder was found on the examination for discharge.  The 
December 1997 VA medical examination report indicates that 
the veteran's cervical curvature was normal, and X-rays also 
revealed a normal cervical spine.  The February 1999 VA 
examination report indicates the examiner's opinion that the 
veteran's cervical spine strain initially occurred prior to 
service, based on history provided by the veteran.  The 
examiner also indicated that overall, the condition was not 
worsened by active military service and had remained 
asymptomatic since 1997.  This examiner did not suggest that 
the disability originated or increased in severity during 
service.  Moreover, to the extent that the opinion could be 
viewed as supportive of the veteran's claim because it 
supports the presence of chronic cervical strain in service, 
the Board emphasizes that the examination report is not 
adequate for adjudication purposes because the examiner did 
not assess the likelihood that the disability existed prior 
to service or properly support the conclusion that chronic 
cervical spine disability was present in service.  

In summary, with all due respect for the veteran's 
contentions in this matter, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for cervical spine strain 
is denied.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals



 

